Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been examined.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(3) because Figures 2, 4 and 6-7 include letters which do not measure at least .32 cm. (1/8 inch) in height (i.e., the lowercase, subscript characters in element 215 and 250 of FIG. 2, and many of the lowercase characters in FIGs. 4 and 6-7).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The disclosure is objected to because of the following informalities: 
The use of the term Wi-Fi, which is a trade name or mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology. For instance, the term Wi-Fi appears in paragraphs 23 and 29 of the specification. 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Appropriate correction is required. 
In paragraph 27, “long-term evolved (LTE)” should read “long-term evolution 
In paragraph 41, “at least one of the eFuse 435” is grammatically incorrect and should read “at least one of the eFuses 435” or “at least one of the plurality of eFuses 435” (see, e.g., paragraph 39, which recites “a plurality of eFuses 435”). Appropriate correction is required.
Claim Objections
Claims 14-19 are objected to because of the following informalities: 
a memory in electronic communication with the processor”. Appropriate correction is required.
Also, claims 15-19 are objected to based on their respective dependencies from claim 14. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the 
a first selection component … configured to activate the fuse and a second selection component configured to select the resistor in claim 1; a controller … configured to read a value of the resistor in claim 7; a fourth selection component configured to activate the second fuse and a fifth selection component … configured to select the second resistor in claim 9; a controller … configured to disconnect the second resistor in claim 11; a selection component … configured to activate the fuse and a second selection component … configured to select the resistor in claim 20.
Regarding claim 1 and the above-noted three-prong test, a first selection component is a generic placeholder, configured to activate the fuse is functional language, and there is no recitation of sufficient structure to perform the activating. Also in claim 1, the recited second selection component is a generic placeholder, configured to select the resistor is functional language, and there is no recitation of sufficient structure to perform the selecting. 
Regarding claim 7 and the above-noted three-prong test, the recited controller is a generic placeholder, configured to read a value of the resistor is functional language, and there is no recitation of sufficient structure to perform the reading. 
With regard to claim 9 and the above-noted three-prong test, the recited fourth selection component is a generic placeholder, configured to activate the second fuse is functional language, and there is no recitation of sufficient structure to perform a fifth selection component is a generic placeholder, configured to select the second resistor is functional language, and there is no recitation of sufficient structure to perform the selecting.
Regarding claim 11 and the above-noted three-prong test, a controller is a generic placeholder, configured to disconnect the second resistor is functional language, and there is no recitation of sufficient structure to perform the disconnecting.
With regard to claim 20 and the above-noted three-prong test, a selection component is a generic placeholder, configured to activate the fuse is functional language, and there is no recitation of sufficient structure to perform the activating. Also in claim 20, a second selection component is a generic placeholder, configured to select the resistor is functional language, and there is no recitation of sufficient structure to perform the selecting.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations:
Regarding the above-noted selection component configured to activate the fuse, a second selection component configured to select the resistor, a fourth selection component configured to activate the second fuse and a fifth selection component configured to select the second resistor recited in claims 1, 9 and 20: 

With continued reference to FIG. 3, paragraphs 34-36 recite “the selection component 340 may be coupled with the eFuse 335 and configured to activate the eFuse 335 for connecting or disconnecting the resistor 330”, “the selection component 345 may be coupled with the resistor 330 and the output line 310, and may be selected by operating various elements represented in the circuit 300 to select the resistor 330 for a read operation” and “Activating the selection component 325, the selection component 340, and/or the selection component 345 may be referred to as selecting the resistor 330”.
With reference to FIGs. 3 and 4, paragraphs 36 and 39 recite “the selection component 325, the selection component 340, and/or the selection component 345 may be a transistor and its operation may be controlled by applying an activation voltage to the transistor gate” and “circuit 400 may include … a plurality of selection components 425 (e.g., selection component 425-a, selection component 425-b, and selection component 425-c), a plurality of resistors 15 430 (e.g., resistor 430-a, resistor 430-b, and resistor 430-c), a plurality of eFuses 435 (e.g., eFuse 435-a, eFuse 435-b, and eFuse 435-c), a selection component 440, a selection component 445, and an output line 410.” Additionally, paragraph 67 recites “two components physically connected or 
Regarding the above-noted controller configured to read a value of the resistor and a controller configured to disconnect the second resistor recited in claims 7 and 11:
With reference to the system 500 shown in the high level block diagram of FIG. 5, paragraphs 45 and 46 recite “The device 505 may include components for bi-directional communications including components for transmitting and receiving communications, including a controller 515”, “controller 515 may be configured to support accessing one or more artificial neurons in the artificial neural network 520 (e.g., reading or programming an artificial neuron)” and “the controller 515 may include a row decoder, column decoder, or both for accessing the artificial neuron via an input line.”
With reference to the flowchart of FIG. 6, paragraphs 55, 57 and 60 recite “method 600 may be performed at least in part by controller 515 … controller 515 may execute a set of instructions to control the functional elements of the controller 515 to perform the functions described below. Additionally, or alternatively, the controller 515 may perform some or all the functions described below using special-purpose hardware”, “controller 515 may activate at least one transistor of a plurality of transistors … each transistor coupled with a corresponding resistor” and “controller 515 may disconnect the corresponding resistor”.
Since claims 1, 7, 9, 11 and 20 are interpreted under 35 U.S.C. 112(f), and paragraphs 33-36, 45, 55 and 76 of applicant’s specification describe that the recited 
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 17-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 17 and 18, which both depend directly from independent claim 14, each recite “the resistor configured to indicate a synaptic weight” (see, e.g., line 5 of claim 17). There is insufficient antecedent basis for this limitation in these claims. Applicant previously introduced “a plurality of transistors … each transistor coupled with a corresponding resistor” and “the corresponding resistor” in base claim 14 (see, e.g., lines 6-9 of claim 14). However, it is unclear whether the “the resistor configured to indicate a synaptic weight” recited in claims 17 and 18 refers to the previously-introduced “the corresponding resistor” (see, e.g., line 3 of claim 15 and line 2 of claim 16 reciting “the corresponding resistor”), or to another, different resistor that is “configured to indicate a synaptic weight”. For examination purposes, the examiner is interpreting the term “the resistor configured to indicate a synaptic weight” as any resistor that can be used “to indicate a synaptic weight”, including the previously introduced “corresponding resistor”. Appropriate correction is required.
Claims 17-19, which each depend directly from claim 14, each recite “the resistor” (see, e.g., lines 3 and 6 of claim 17, and line 1 of claim 19). As discussed above, Applicant previously introduced “a plurality of transistors … each transistor coupled with a corresponding resistor” and “the corresponding resistor” in claim 14 (see, e.g., lines 6-9 of claim 14). Also, in claims 17 and 18, Applicant previously introduced “the resistor configured to indicate a synaptic weight” (see, e.g., line 5 of claim 17 and 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Breitwisch et al. (U.S. Patent Application Pub. No. 2011/0119214 A1, hereinafter “Breitwisch”) in view of non-patent literature Wang et al. ("Unconventional computing with diffusive memristors" 2018 IEEE International Symposium on Circuits and Systems (ISCAS). IEEE, May 2018: 1-5, hereinafter “Wang”) and further in view of Jung et al. (U.S. Patent Application Pub. No. 2015/0269978 A1, hereinafter “Jung”).
With respect to claim 1, Breitwisch discloses the invention as claimed including a device for an artificial neural network (see, e.g., paragraphs 22-23, “Integrating complementary metal-oxide-semiconductor (CMOS) neuron circuit blocks with nano-scale synaptic devices can produce highly dense and fully connected artificial neural networks”, “FIG. 1 depicts an example of a system 10 with diode and resistor based , comprising:
an input line (see, e.g., paragraph 47, “Junction 125 establishes an electrical connection between FET 118 and any neuron circuit inputs (dendrites) on line 110, while junction 137 establishes an electrical connection between FET 130 and any neuron circuit inputs (dendrites) on line 112.” [i.e., line 110 and 112 are each an input line]);
an output line (see, e.g., paragraph 47, Junctions 126 and 138 can connect to a common line 114, which provides an electrical connection to an output (axon) of a neuron circuit” [i.e., line 114 is an output line]);
an artificial neuron (see, e.g., paragraph 24, “signals flow from axons outputs to dendrite inputs between neurons in an artificial neural network.” [i.e., an artificial neural network comprising artificial neurons]) comprising:
a resistor coupled with the input line (see, e.g., paragraphs 24-25, “the variable resistance material 128 … appears as resistor 128a, resulting in a voltage drop between line 114 and line 110 when an electrical connection is established through FET 118.”, “variable resistance material 128 … appears as resistor 128b, resulting in a voltage drop between line 114 and line 112 when an electrical connection is established through FET 130.” [i.e., a resistor 128 coupled with each of input lines 110 and 112]) ... ;
a first selection component … the first selection component configured … for programming the resistor (as indicated above, the first selection component has been interpreted as a combination of hardware and software) (see, e.g., paragraphs 22, 42 and 46 and claim 8, “using phase change material (PCM), … PCM can be used to ; and
a second selection component coupled with the resistor and the output line (as indicated above, the second selection component has been interpreted as a combination of hardware and software) (see, e.g., paragraph 25, “FET 130 is electrically connected to variable resistance material 128 and to line 114 … variable resistance material 128 between drain 134 and junction 138 appears as resistor 128b, resulting in a voltage drop between line 114 and line 112 when an electrical connection is established through FET 130 … neuromorphic circuits 102 and 104 also supports distribution of an axon signal online 114, which can then be modulated by the resistors 128a and 128b” [i.e., a second component/FET 130 electrically coupled with the resistor 128 and output line 114]).
Although Breitwisch substantially discloses the claimed invention, Breitwisch is not relied on for explicitly disclosing a resistor coupled with the input line and configured to indicate a synaptic weight and
the second selection component configured to select the resistor for a read operation.
 a resistor coupled with the input line and configured to indicate a synaptic weight (see, e.g., FIG. 4, depicting an input line “The input (10)” for “a fully memristive neural network consisting of a 2×2 synapses array made of … drift memristors … with two diffusive memristor neurons” where “Each synaptic drift memristor is in series with a transistor (not shown) which enables precise reading of its synaptic weight” and pages 1 and 3-4, “Memristor, a two-terminal device … has shown its potential in replicating both synaptic and neural behavior [3, 4], by mapping conductance to synaptic weight”, “the change of the drift memristor weight” [i.e., a resistor/memristor indicates a synaptic weight]) and 
the second selection component configured to select the resistor for a read operation (as indicated above, the second selection component has been interpreted as a combination of hardware and software) (see, e.g., pages 3-4 and FIG. 4 showing that the “memristor is in series with a transistor (not shown) which enables precise reading of its synaptic weight” [i.e., a selection component/transistor enables selection of the memristor/resistor for reading/a read operation]). 
Breitwisch and Wang are analogous art because they are both related to hardware implementations of neural networks (See, e.g., Breitwisch, paragraph 24 and Wang, page 3, Sect. C). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch to incorporate the teachings of Wang to provide diffusive memristors that can be used as threshold switches (i.e., a selection component) featuring spontaneous rupture of conduction channels at small electrical bias (i.e., a fuse) in a fully memristive neural network 
Although Wang discloses “fuse type switching” (See, e.g., Wang, page 2), and while Breitwisch in view of Wang substantially teaches the claimed invention, Breitwisch in view of Wang is not relied to teach a fuse coupled with the resistor;
a … component configured to activate the fuse for programming the resistor.
In the same field, analogous art Jung teaches a fuse coupled with the resistor (see, e.g., paragraphs 28-29, 34 and 54, “circuit 10 may detect a response of the e-fuse, which may be referred to herein as an e-fuse device, a programmable memory device, a programmable e-fuse device, or a programmable device”, “values of Vin- 02 and Vin+ 04 are respectively derived based on a resistance of the e-fuse referred to herein as R_fuse, and a reference resistance referred herein as R_ref.”, “employ current loading on the e-fuse resistance and the reference resistor”, “reference resistors such as R_ref … may be implemented using any type of resistors” [i.e., a fuse/e-fuse coupled with the resistor/R_ref]); and
a … component configured to activate the fuse for programming the resistor (see, e.g., paragraphs 34 and 54, “the e-fuse device may also be referred to as a programmable device. Sense amplifiers usually employ current loading on the e-fuse resistance and the reference resistor to generate voltage difference.”, “for low-level 
Alternatively, Jung also teaches the second selection component configured to select the resistor for a read operation (as indicated above, the second selection component has been interpreted as a combination of hardware and software) (see, e.g., paragraphs 32 and 54, “sense amplifier architecture 200 configured … for low-voltage sense amplification of e-fuse read operations, where the sense amplifier 200 includes an amplifier circuit 210 and a feedback circuit 270. The amplifier circuit 210 may detect a response of an e-fuse with a resistance of R_fuse 262 with respect to a reference resistance of R_ref”, “a resistance value of the reference resistor may be between the resistance values of an unblown fuse and blown fuse in order to generate voltage difference during read operation.” [i.e., a component/hardware to select the reference resistor/R_ref for a read operation]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang to incorporate the teachings of Jung to provide circuitry with a programmable e-fuse for read operations where input voltage values are derived based on a resistance of the e-

Regarding claim 2, as discussed above, Breitwisch in view of Wang and Jung teaches the device of claim 1.
Breitwisch further discloses a transistor coupled with the resistor (see, e.g., paragraph 25, “neuromorphic circuit 104 includes FET 130, … two independent resistors 128a and 128b connected to FETs 118 and 130. Thus, on line 114, there are two FETs 118 and 130, each with their own resistors 128a and 128b” [i.e., an FET/transistor 130 electrically coupled with resistor 128b]); and
a voltage source … coupled with the transistor (see, e.g., paragraph 25, “circuit 104 includes FET 130, where source 136 of FET 130 is electrically connected to line 112 at junction 137. At junction 138, gate 132 of FET 130 is electrically connected to variable resistance material 128 and to line 114 … junction 138 appears as resistor 128b, resulting in a voltage drop between line 114 and line 112 when an electrical connection is established through FET 130.” [i.e., a voltage source 136 electrically connected/coupled with FET 130/the transistor]).
a transistor coupled with … the fuse and
a voltage source configured to activate the fuse and coupled with the transistor.
In the same field, analogous art Jung teaches each transistor coupled with … a corresponding fuse (see, e.g., paragraphs 28-29 and 38, “circuit 10 may detect a response of the e-fuse”, “values of Vin- 02 and Vin+ 04 are respectively derived based on a resistance of the e-fuse referred to herein as R_fuse, and a reference resistance referred herein as R_ref.”, “VOD of each device may be defined as a voltage level between a gate and a source of the device … VOD may also be referred to as … ‘effective voltage’, which is important as VOD directly affects an output drain terminal current (ID) of the transistor” [i.e., the transistor electrically coupled with a corresponding fuse/e-fuse]); and
a voltage source configured to activate the fuse and coupled with the transistor (see, e.g., paragraphs 38, 42 and 47, “VOD directly affects an output drain terminal current (ID) of the transistor” [i.e., voltage source for VOD electrically coupled with the transistor], “input voltage between Vin+ 404 and Vin- 402, as compared to a e-fuse resistance (R_fuse) 462 of an e-fuse device”, “a lower voltage level at Vin+ 504, but the sense amplifier 500 may operate as intended with this lower voltage. Lowering the current through R_fuse 562 may be desirable because resistance of an unblown fuse increases over time, based on an amount of current conducted by the unblown fuse. In accordance with various aspects of the disclosed approach, the current through the unblown fuse is reduced,” [i.e., a voltage source/Vin to activate/blow the fuse]).


Regarding claim 3, as discussed above, Breitwisch in view of Wang and Jung teaches the device of claim 1.
Breitwisch further discloses a voltage source coupled with the artificial neuron … for programming the resistor (see, e.g., paragraphs 24-25, “lines 114 and 116 represent axon connections, where signals flow from axons outputs to dendrite inputs between neurons in an artificial neural network … where source 124 of FET 118 is electrically connected to line 110 … variable resistance material 128 between drain 122 and junction 126 appears as resistor 128a, resulting in a voltage drop between line 114 and line 110”, “source 136 of FET 130 is electrically connected to line 112 at junction 137. At junction 138, gate 132 of FET 130 is electrically connected to variable resistance material 128 and to line 114. The variable resistance material 128 is also 
Although Breitwisch substantially discloses the claimed invention, Breitwisch is not relied on for explicitly disclosing a voltage source … configured to … select the resistor for the read operation.
In the same field, analogous art Wang teaches a voltage source … configured to … select the resistor for the read operation (see, e.g., pages 3-4 and FIG. 4 showing that “The input ‘1’ is represented by 1.5V/20ms triangular voltage pulses” [i.e., a voltage source] and that the “memristor is in series with a transistor (not shown) which enables precise reading of its synaptic weight” [i.e., voltage source enables selection of the memristor/resistor for reading/a read operation]).
Breitwisch and Wang are analogous art because they are both related to hardware implementations of neural networks (See, e.g., Breitwisch, paragraph 24 and Wang, page 3, Sect. C). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch to incorporate the teachings of Wang to provide diffusive memristors that can be used as threshold switches (i.e., a selection component) featuring spontaneous rupture of conduction channels at small electrical bias (i.e., a fuse) in a fully memristive neural network consisting of artificial synapses and neurons (i.e., an artificial neural network comprising artificial neurons) (See, e.g., Wang, page 1, Abstract). Doing so would have allowed 
Although Breitwisch in view of Wang substantially teaches the claimed invention, Breitwisch in view of Wang is not relied to teach a voltage source … configured to activate the fuse for programming the resistor, or select the resistor for the read operation, or both.
In the same field, analogous art Jung teaches a voltage source … configured to activate the fuse for programming the resistor (see, e.g., paragraphs 34, 42, 47 and 54, “the e-fuse device may also be referred to as a programmable device. Sense amplifiers usually employ current loading on the e-fuse resistance and the reference resistor to generate voltage difference.”, “input voltage between Vin+ 404 and Vin- 402, as compared to a e-fuse resistance (R_fuse) 462 of an e-fuse device”, “a lower voltage level at Vin+ 504, … Lowering the current through R_fuse 562 may be desirable because resistance of an unblown fuse increases over time, based on an amount of current conducted by the unblown fuse. ... the current through the unblown fuse is reduced”, “reference resistors such as R_ref … may be implemented using any type of resistors available in a variety of technologies, examples of which include-but is not limited to-diffusion resistors, well resistors, silicide resistors, titanium nitride (TiN) resistors, and polycrystalline/polysilicon (poly) resistors [i.e., including programmable resistors]. Preferably, a resistance value of the reference resistor may be between the resistance values of an unblown fuse and blown fuse in order to generate voltage difference during read operation.” [i.e., a voltage source/Vin to activate/blow the fuse for , or select the resistor for the read operation, or both (see, e.g., paragraphs 32 and 54, “architecture 200 configured … for low-voltage sense amplification of e-fuse read operations … circuit 210 may detect a response of an e-fuse with a resistance of R_fuse 262 with respect to a reference resistance of R_ref”, “a resistance value of the reference resistor may be between the resistance values of an unblown fuse and blown fuse in order to generate voltage difference during read operation.” [i.e., a low-voltage voltage source select the reference resistor/R_ref for a read operation or both the read operation and activating/blowing the e-fuse/fuse]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang to incorporate the teachings of Jung to provide circuitry with a programmable e-fuse for read operations where input voltage values are derived based on a resistance of the e-fuse and a reference resistance/resistor (i.e., an e-fuse electrically coupled with a resistor) (see, e.g., Jung, paragraphs 28-29). Doing so would have allowed Breitwisch in view of Wang to improve efficiency while minimizing costs by allowing proper operation of circuitry even with variations in device characteristics and extremely low voltages, as suggested by Jung (see, e.g., Jung, paragraphs 7, 29 and 47). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claim 4, as discussed above, Breitwisch in view of Wang and Jung teaches the device of claim 3.
wherein the voltage source is further configured to:
apply a voltage signal to the first selection component … for programming the resistor (as indicated above, the first selection component has been interpreted as a combination of hardware and software) (see, e.g., paragraphs 22, 25, 42 and 46 and claim 8, “using phase change material (PCM), … PCM can be used to program resistance values”, “circuit 104 includes FET 130, where source 136 of FET 130 is electrically connected to line 112 at junction 137. At junction 138, gate 132 of FET 130 is electrically connected to variable resistance material 128 and to line 114 … junction 138 appears as resistor 128b, resulting in a voltage drop between line 114 and line 112 when an electrical connection is established” [i.e., apply a voltage signal from source 136 to the first component/hardware of circuit 104], “The synapse block 614 can be implemented as depicted in FIGS. 2-5, where phase change material is used as programmable resistors”, “The island of variable resistance material provides a programmable resistance value.”, “a field effect transistor in a diode configuration electrically connected to variable resistance material, the variable resistance material providing a programmable resistance value” [i.e., for programming the resistor]).
Although Wang discloses “fuse type switching” (See, e.g., Wang, page 2), and while Breitwisch in view of Wang substantially teaches the claimed invention, Breitwisch in view of Wang is not relied to teach apply a voltage signal to the … component to activate the fuse for programming the resistor.
In the same field, analogous art Jung teaches apply a voltage signal to the … component to activate the fuse for programming the resistor (see, e.g., paragraphs in to an amplifier component to activate/blow the e-fuse/fuse for programming the R_ref/reference resistor]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang to incorporate the teachings of Jung to provide circuitry with a programmable e-fuse for read operations where input voltage values are derived based on a resistance of the e-fuse and a reference resistance/resistor (i.e., an e-fuse electrically coupled with a resistor) (see, e.g., Jung, paragraphs 28-29). Doing so would have allowed Breitwisch in view of Wang to improve efficiency while minimizing costs by allowing proper operation of circuitry even with variations in device characteristics and extremely low voltages, as 

Regarding claim 6, as discussed above, Breitwisch in view of Wang and Jung teaches the device of claim 3.
Breitwisch further discloses wherein the voltage source is further configured to:
apply a voltage signal to the second selection component to couple the resistor and the input line with the output line (as indicated above, the second selection component has been interpreted as a combination of hardware and software) (see, e.g., paragraph 25, “circuit 104 includes FET 130, where source 136 of FET 130 is electrically connected to line 112 at junction 137. At junction 138, gate 132 of FET 130 is electrically connected to variable resistance material 128 and to line 114 … junction 138 appears as resistor 128b, resulting in a voltage drop between line 114 and line 112 when an electrical connection is established … neuromorphic circuits 102 and 104 also supports distribution of an axon signal online 114, which can then be modulated by the resistors 128a and 128b and distributed as dendrite signals on lines 110 and 112” [i.e., apply a voltage signal from source 136 to the second component FET 130/hardware of circuit 104 to electrically connect/couple the resistor 128b and the input line 110 with the output line 114]).


Breitwisch further discloses a controller coupled with the artificial neuron, wherein the controller is configured to read a value of the resistor … of the artificial neuron based at least in part on coupling the resistor and the input line with the output line (as indicated above, the controller has been interpreted as a combination of hardware and software) (see, e.g., paragraphs 24-25 and 46, “signals flow from axons outputs to dendrite inputs between neurons in an artificial neural network.”, “circuit 104 includes FET 130, where source 136 of FET 130 is electrically connected to line 112 at junction 137. At junction 138, gate 132 of FET 130 is electrically connected to variable resistance material 128 and to line 114 … junction 138 appears as resistor 128b, resulting in a voltage drop between line 114 and line 112 when an electrical connection is established … neuromorphic circuits 102 and 104 also supports distribution of an axon signal online 114, which can then be modulated by the resistors 128a and 128b and distributed as dendrite signals on lines 110 and 112” [i.e., a hardware component/controller of circuit 104 electrically connected/coupled with the artificial neuron that reads resistance (as the voltage drop) of resistor 128b based on electrically connecting/coupling the resistor 128b and the input line 110 with the output line 114], “variable resistance material provides a programmable resistance value.” [i.e., read a provided resistance value of the resistor]).
Although Breitwisch substantially discloses the claimed invention, Breitwisch is not relied on for explicitly disclosing wherein the controller is configured to read a value of the resistor configured to indicate the synaptic weight of the artificial neuron based at least in part on coupling the resistor and the input line with the output line.
In the same field, analogous art Wang teaches wherein the controller is configured to read a value of the resistor configured to indicate the synaptic weight of the artificial neuron based at least in part on coupling the resistor and the input line with the output line (as indicated above, the controller has been interpreted as a combination of hardware and software) (see, e.g., FIG. 4, depicting an input line “The input (10)” for “a fully memristive neural network consisting of a 2×2 synapses array made of … drift memristors … with two diffusive memristor neurons” where “Each synaptic drift memristor is in series with a transistor (not shown) which enables precise reading of its synaptic weight” and pages 1 and 3-4, “Memristor, a two-terminal device … has shown its potential in replicating both synaptic and neural behavior [3, 4], by mapping conductance to synaptic weight”, “the change of the drift memristor weight”, “The diffusive memristor will be switched to its ON state due to the external bias after a finite delay time, and hence the output voltage (V2) across the series resistor increases” [i.e., a component of the neural network synapses configured to read a value of the resistor/memristor indicating the synaptic weight based on coupling the resistor and the input line (10) with the output line for outputting the output voltage V2]).
Breitwisch and Wang are analogous art because they are both related to hardware implementations of neural networks (See, e.g., Breitwisch, paragraph 24 and Wang, page 3, Sect. C). 


Regarding claim 8, as discussed above, Breitwisch in view of Wang and Jung teaches the device of claim 3.
Breitwisch further discloses wherein the voltage source is coupled with a third selection component that is coupled with … the resistor, wherein selecting the resistor for the read operation is further based at least in part on coupling the third selection component with … the resistor (see, e.g., paragraph 25, “circuit 104 includes FET 130, where source 136 of FET 130 is electrically connected to line 112 at junction 137. At junction 138, gate 132 of FET 130 is electrically connected to variable resistance material 128 and to line 114 … junction 138 appears as resistor 128b, resulting in a voltage drop between line 114 and line 112 when an electrical connection is established through FET 130.” [i.e., coupling voltage source 136 to a third component junction 138/hardware of circuit 104 with the resistor 128b]).
wherein the voltage source is coupled with a third selection component that is coupled with the fuse and the resistor, wherein selecting the resistor for the read operation is further based at least in part on coupling the third selection component with the fuse and the resistor.
In the same field, analogous art Jung teaches wherein the voltage source is coupled with a third selection component that is coupled with the fuse and the resistor, wherein selecting the resistor for the read operation is further based at least in part on coupling the third selection component with the fuse and the resistor (see, e.g., paragraphs 28-29, 34, 42 and 54, “circuit 10 may detect a response of the e-fuse”, “values of Vin- 02 and Vin+ 04 are respectively derived based on a resistance of the e-fuse referred to herein as R_fuse, and a reference resistance referred herein as R_ref.”, “employ current loading on the e-fuse resistance and the reference resistor to generate voltage difference.”, “input voltage between Vin+ 404 and Vin- 402, as compared to a e-fuse resistance (R_fuse) 462 of an e-fuse device”, “reference resistors such as R_ref” [i.e., the voltage source Vin is electrically coupled with a third device/selection component of circuit 10 that is electrically coupled with the fuse/e-fuse and the resistor R_ref]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang to incorporate the teachings of Jung to provide circuitry with a programmable e-fuse for read operations where input voltage values are derived based on a resistance of the e-fuse and a reference resistance/resistor (i.e., an e-fuse electrically coupled with a 

Regarding claim 9, as discussed above, Breitwisch in view of Wang and Jung teaches the device of claim 3.
Breitwisch further discloses wherein the artificial neuron further comprises:
a second resistor coupled with the input line (see, e.g., paragraph 24, “A portion of the variable resistance material 128 between drain 122 and junction 126 appears as resistor 128a, resulting in a voltage drop between line 114 and line 110 when an electrical connection is established through FET 118.” [i.e., a second resistor 128a coupled with the input line 110]) … 
a fourth selection component … , the fourth selection component configured … for programming the second resistor (as indicated above, the fourth selection component has been interpreted as a combination of hardware and software) (see, e.g., paragraphs 22, 24, 42 and 46, “using phase change material (PCM), … PCM can be used to program resistance values”, “A portion of the variable resistance material 128 between drain 122 and junction 126 appears as resistor 128a, resulting in a voltage drop between line 114 and line 110 when an electrical connection is established through FET 118.”, “phase change material is used as programmable resistors” [i.e., including the second, programmable resistor 128a], “variable resistance material provides a programmable resistance value.”, “a field effect transistor in a diode ; and
a fifth selection component coupled with the second resistor and the output line (as indicated above, the fifth selection component has been interpreted as a combination of hardware and software) (see, e.g., paragraph 24, “configuration of neuromorphic circuit 102 allows FET 118 to function as a diode, where an electrical connection between lines 114 and 110 is established in response to the voltage at gate 120 exceeding a threshold value. A portion of the variable resistance material 128 … appears as resistor 128a, resulting in a voltage drop between line 114 and line 110” [i.e., a fifth selection component/gate 120 electrically coupled with the second resistor 128a and output line 114]).
Although Breitwisch substantially discloses the claimed invention, Breitwisch is not relied on for explicitly disclosing a second resistor coupled with the input line and configured to indicate the synaptic weight and
a fifth selection component coupled with the second resistor … the fifth selection component configured to select the second resistor for the read operation.
In the same field, analogous art Wang teaches a second resistor coupled with the input line and configured to indicate the synaptic weight (see, e.g., FIG. 4, depicting an input line “The input (10)” for “a fully memristive neural network consisting of a 2×2 synapses array made of … drift memristors … with two diffusive memristor neurons” [i.e., memristors including a second resistor coupled with input line 10] where 
a fifth selection component coupled with the second resistor … the fifth selection component configured to select the second resistor for the read operation (as indicated above, the fifth selection component has been interpreted as a combination of hardware and software) (see, e.g., pages 3-4 and FIG. 4 depicting “a fully memristive neural network consisting of a 2×2 synapses array made of … drift memristors … with two diffusive memristor neurons” and showing that the “memristor is in series with a transistor (not shown) which enables precise reading of its synaptic weight” [i.e., a selection component/transistor enables selection of the second memristor/resistor in the array of memristors for reading/a read operation]). 
Breitwisch and Wang are analogous art because they are both related to hardware implementations of neural networks (See, e.g., Breitwisch, paragraph 24 and Wang, page 3, Sect. C). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch to incorporate the teachings of Wang to provide diffusive memristors that can be used as threshold switches (i.e., a selection component) featuring spontaneous rupture of conduction channels at small electrical bias (i.e., a fuse) in a fully memristive neural network 
Although Wang discloses “fuse type switching” (See, e.g., Wang, page 2), and while Breitwisch in view of Wang substantially teaches the claimed invention, Breitwisch in view of Wang is not relied to teach a second fuse coupled with the second resistor; and
a fourth selection component coupled with the second fuse, the fourth selection component configured to activate the second fuse for programming the second resistor.
In the same field, analogous art Jung teaches a fourth selection component coupled with the second fuse, the fourth selection component configured to activate the second fuse for programming the second resistor (as indicated above, the fourth selection component has been interpreted as a combination of hardware and software) (see, e.g., paragraphs 28-29, 35 and 54, “circuit 10 may detect a response of the e-fuse, which may be referred to herein as an e-fuse device, a programmable memory device, a programmable e-fuse device, or a programmable device”, “values of Vin- 02 and Vin+ 04 are respectively derived based on a resistance of the e-fuse referred to herein as R_fuse, and a reference resistance referred herein as R_ref.”, “circuit 310 may be configured to receive and amplify a differential input signal based on a difference between an … an e-fuse device and a reference resistance (R_ref) 364 … ; and
the … selection component configured to activate the fuse for programming the second resistor (as indicated above, the selection component has been interpreted as a combination of hardware and software) (see, e.g., paragraphs 34 and 54, “circuit 310 may be configured to receive and amplify a differential input signal based on a difference between an e-fuse resistance (R_fuse) 362 of an e-fuse device and a reference resistance (R_ref) 364 … the e-fuse device may also be referred to as a programmable device. Sense amplifiers usually employ current loading on the e-fuse resistance and the reference resistor to generate voltage difference.”, “for low-level input sense amplification, reference resistors such as R_ref 364 … may be implemented using any type of resistors available in a variety of technologies, examples of which include-but is not limited to-diffusion resistors, well resistors, silicide resistors, titanium nitride (TiN) resistors, and polycrystalline/polysilicon (poly) resistors [i.e., including programmable resistors]. Preferably, a resistance value of the reference resistor may be between the resistance values of an unblown fuse and blown fuse in order to generate voltage difference during read operation.” [i.e., an amplifier component activates/blows the e-fuse/fuse for programming the R_ref 364/second reference resistor]). 
Alternatively, Jung also teaches the … selection component configured to select the second resistor for a read operation (as indicated above, the selection 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang to incorporate the teachings of Jung to provide circuitry with a programmable e-fuse for read operations where input voltage values are derived based on a resistance of the e-fuse and a reference resistance/resistor (i.e., an e-fuse electrically coupled with a resistor) (see, e.g., Jung, paragraphs 28-29). Doing so would have allowed Breitwisch in view of Wang to improve efficiency while minimizing costs by allowing proper operation of circuitry even with variations in device characteristics and extremely low voltages, as suggested by Jung (see, e.g., Jung, paragraphs 7, 29 and 47). 

Regarding claim 10, as discussed above, Breitwisch in view of Wang and Jung teaches the device of claim 9.
Breitwisch further discloses wherein the voltage source is further configured to:
apply a voltage signal to the fourth selection component … based at least in part on a programming operation (as indicated above, the fourth selection component has been interpreted as a combination of hardware and software) (see, e.g., paragraphs 22, 24, 42 and 46, “using phase change material (PCM), … PCM can be used to program resistance values”, “neuromorphic circuit 102 allows FET 118 to function as a diode, where an electrical connection between lines 114 and 110 is established in response to the voltage at gate 120 exceeding a threshold value. A portion of the variable resistance material 128 between drain 122 and junction 126 appears as resistor 128a, resulting in a voltage drop between line 114 and line 110 when an electrical connection is established through FET 118.”, “phase change material is used as programmable resistors” [i.e., including the second, programmable resistor 128a], “variable resistance material provides a programmable resistance value.”, “a field effect transistor in a diode configuration electrically connected to variable resistance material, the variable resistance material providing a programmable resistance value” [i.e., apply a voltage signal to the fourth component/FET 118 based on a programming operation for the programmable second resistor 128a]).
While Wang discloses “fuse type switching” (See, e.g., Wang, page 2), and although Breitwisch in view of Wang substantially teaches the claimed invention, Breitwisch in view of Wang is not relied to teach apply a voltage signal to the fourth selection component to decouple the second fuse from the second resistor based at least in part on a programming operation.
In the same field, analogous art Jung teaches apply a voltage signal to the fourth selection component to decouple the second fuse from the second resistor based at least in part on a programming operation (see, e.g., paragraphs 34 and 54, “circuit 310 may be configured to receive … a differential input signal based on a difference between an e-fuse resistance (R_fuse) 362 of an e-fuse device and a reference resistance (R_ref) 364 … the e-fuse device may also be referred to as a programmable device [i.e., a programming operation] … employ current loading on the e-fuse resistance and the reference resistor to generate voltage difference” [i.e., apply a voltage input signal to the selection component of circuit 310], “implementing the method … for low-level input sense amplification, reference resistors such as R_ref 364 … may be implemented using any type of resistors available in a variety of technologies, examples of which include-but is not limited to-diffusion resistors, well resistors, silicide resistors, titanium nitride (TiN) resistors, and polycrystalline/polysilicon (poly) resistors [i.e., second resistor R_ref 364]. Preferably, a resistance value of the reference resistor may be between the resistance values of an unblown fuse and blown fuse in order to generate voltage difference during read operation. For example, if it is assumed that unblown fuse resistance is less than 50 ohm, and blown fuse resistance is higher than 3K ohm, then a value for the reference resistance of 700 ohm may be chosen. It should be noted that due to variations in device manufacturing and other variables that the resistance values” [i.e., decouple/blow the second fuse R_362 based on a method/programming operation]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang to incorporate the teachings of Jung to provide circuitry with a programmable e-fuse for read operations where input voltage values are derived based on a resistance of the e-

Regarding claim 11, as discussed above, Breitwisch in view of Wang and Jung teaches the device of claim 10.
Breitwisch further discloses a controller coupled with the artificial neuron, wherein the controller is configured to disconnect the second resistor from the artificial neuron (as indicated above, the controller has been interpreted as a combination of hardware and software) (see, e.g., paragraphs 24 and 32, “signals flow from axons outputs to dendrite inputs between neurons in an artificial neural network. … configuration of neuromorphic circuit 102 allows FET 118 to function as a diode [i.e., that blocks/disconnects current flow in one direction], where an electrical connection between lines 114 and 110 is established in response to the Voltage at gate 120 exceeding a threshold value … resistor 128a.”, “variable resistance material 328 is electrically connected to line 314. However, … the gate 320 of FET 318 does not connect to junction 326” [i.e., controller/gate 320 to disconnect second resistor 128a from the neuron]).
While Wang discloses “fuse type switching” (See, e.g., Wang, page 2), and although Breitwisch in view of Wang substantially teaches the claimed invention, based at least in part on decoupling the second fuse from the second resistor.
In the same field, analogous art Jung teaches based at least in part on decoupling the second fuse from the second resistor (see, e.g., paragraphs 34 and 54, “an e-fuse resistance (R_fuse) 362 of an e-fuse device and a reference resistance (R_ref) 364” [i.e., the second fuse/e-fuse 362 and the second resistor R_ref 364], “reference resistors such as R_ref 364 … Preferably, a resistance value of the reference resistor may be between the resistance values of an unblown fuse and blown fuse in order to generate voltage difference during read operation” [i.e., decouple/blow the second fuse R_362 from the second resistor R_ref _364]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang to incorporate the teachings of Jung to provide circuitry with a programmable e-fuse for read operations where input voltage values are derived based on a resistance of the e-fuse and a reference resistance/resistor (i.e., an e-fuse electrically coupled with a resistor) (see, e.g., Jung, paragraphs 28-29). Doing so would have allowed Breitwisch in view of Wang to improve efficiency while minimizing costs by allowing proper operation of circuitry even with variations in device characteristics and extremely low voltages, as suggested by Jung (see, e.g., Jung, paragraphs 7, 29 and 47). 

Regarding claim 12, as discussed above, Breitwisch in view of Wang and Jung teaches the device of claim 9.
a resistance of the resistor and a resistance of the second resistor (see, e.g., paragraph 25 and claim 7, “neuromorphic circuit 104 includes … two independent resistors 128a and 128b connected to FETs 118 and 130. Thus, on line 114, there are two FETs 118 and 130, each with their own resistors 128a and 128b”, “the variable resistance material is an island of material with separate programmable resistance values with respect to current passing through the first and second field effect transistors” [i.e., a resistance value of the resistor 128b and a separate resistance value of the second resistor 128a]). 
Although Breitwisch substantially discloses the claimed invention, Breitwisch is not relied on for explicitly disclosing wherein the synaptic weight of the artificial neuron is based at least in part on a resistance of the resistor and a resistance of the second resistor.
In the same field, analogous art Wang teaches wherein the synaptic weight of the artificial neuron is based at least in part on a resistance of the resistor and a resistance of the second resistor (see, e.g., FIG. 4, depicting “a fully memristive neural network consisting of a 2×2 synapses array made of … drift memristors … with two diffusive memristor neurons” [i.e., memristors including the first and second resistors having respective resistances] where “Each synaptic drift memristor is in series with a transistor (not shown) which enables precise reading of its synaptic weight” and pages 1 and 3-4, “Memristor, a two-terminal device … has shown its potential in replicating both synaptic and neural behavior [3, 4], by mapping conductance to synaptic weight”, “the change of the drift memristor weight” [i.e., synaptic weight of the 
Breitwisch and Wang are analogous art because they are both related to hardware implementations of neural networks (See, e.g., Breitwisch, paragraph 24 and Wang, page 3, Sect. C). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch to incorporate the teachings of Wang to provide diffusive memristors that can be used as threshold switches (i.e., a selection component) featuring spontaneous rupture of conduction channels at small electrical bias (i.e., a fuse) in a fully memristive neural network consisting of artificial synapses and neurons (i.e., an artificial neural network comprising artificial neurons) (See, e.g., Wang, page 1, Abstract). Doing so would have allowed Breitwisch to use Wang’s diffusive memristors and fully memristive neural network for unsupervised learning and to enable large crossbar arrays for high density non-volatile memories, as suggested by Wang (See, e.g., Wang, page 1, Abstract). 

With respect to independent claim 20, Breitwisch discloses the invention as claimed including an artificial neuron of an artificial neural network (see, e.g., paragraph 24, “signals flow from axons outputs to dendrite inputs between neurons in an artificial neural network.” [i.e., an artificial neuron of an artificial neural network comprising]), comprising:
a resistor coupled with an input line (see, e.g., paragraphs 24-25, “the variable resistance material 128 … appears as resistor 128a, resulting in a voltage drop ; …
a selection component … the selection component configured … for programming the resistor (as indicated above, the first selection component has been interpreted as a combination of hardware and software) (see, e.g., paragraphs 22, 42 and 46 and claim 8, “using phase change material (PCM), … PCM can be used to program resistance values”, “The synapse block 614 can be implemented as depicted in FIGS. 2-5, where phase change material is used as programmable resistors”, “The island of variable resistance material provides a programmable resistance value.”, “a field effect transistor in a diode configuration electrically connected to variable resistance material, the variable resistance material providing a programmable resistance value” [i.e., a component/hardware configured for programming the resistor]); and
a second selection component coupled with the resistor and an output line (as indicated above, the second selection component has been interpreted as a combination of hardware and software) (see, e.g., paragraph 25, “FET 130 is electrically connected to variable resistance material 128 and to line 114 … variable resistance material 128 between drain 134 and junction 138 appears as resistor 128b, resulting in a voltage drop between line 114 and line 112 when an electrical connection is established through FET 130 … neuromorphic circuits 102 and 104 also supports distribution of an axon signal online 114, which can then be modulated by the resistors .
Although Breitwisch substantially discloses the claimed invention, Breitwisch is not relied on for explicitly disclosing a resistor coupled with an input line and configured to indicate a synaptic weight and
the second selection component configured to select the resistor for a read operation.
In the same field, analogous art Wang teaches a resistor coupled with an input line and configured to indicate a synaptic weight (see, e.g., FIG. 4, depicting an input line “The input (10)” for “a fully memristive neural network consisting of a 2×2 synapses array made of … drift memristors … with two diffusive memristor neurons” where “Each synaptic drift memristor is in series with a transistor (not shown) which enables precise reading of its synaptic weight” and pages 1 and 3-4, “Memristor, a two-terminal device … has shown its potential in replicating both synaptic and neural behavior [3, 4], by mapping conductance to synaptic weight”, “the change of the drift memristor weight” [i.e., a resistor/memristor indicates a synaptic weight]) and
the second selection component configured to select the resistor for a read operation (as indicated above, the second selection component has been interpreted as a combination of hardware and software) (see, e.g., pages 3-4 and FIG. 4 showing that the “memristor is in series with a transistor (not shown) which enables precise reading of its synaptic weight” [i.e., a selection component/transistor enables selection of the memristor/resistor for reading/a read operation]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch to incorporate the teachings of Wang to provide diffusive memristors that can be used as threshold switches (i.e., a selection component) featuring spontaneous rupture of conduction channels at small electrical bias (i.e., a fuse) in a fully memristive neural network consisting of artificial synapses and neurons (i.e., an artificial neural network comprising artificial neurons) (See, e.g., Wang, page 1, Abstract). Doing so would have allowed Breitwisch to use Wang’s diffusive memristors and fully memristive neural network for unsupervised learning and to enable large crossbar arrays for high density non-volatile memories, as suggested by Wang (See, e.g., Wang, page 1, Abstract). 
Although Wang discloses “fuse type switching” (See, e.g., Wang, page 2), and while Breitwisch in view of Wang substantially teaches the claimed invention, Breitwisch in view of Wang is not relied to teach a fuse coupled with the resistor; and
a … component configured to activate the fuse for programming the resistor.
In the same field, analogous art Jung teaches a fuse coupled with the resistor (see, e.g., paragraphs 28-29, 34 and 54, “circuit 10 may detect a response of the e-fuse, which may be referred to herein as an e-fuse device, a programmable memory device, a programmable e-fuse device, or a programmable device”, “values of Vin- 02 and Vin+ 04 are respectively derived based on a resistance of the e-fuse referred to ; and
a … component configured to activate the fuse for programming the resistor (see, e.g., paragraphs 34 and 54, “the e-fuse device may also be referred to as a programmable device. Sense amplifiers usually employ current loading on the e-fuse resistance and the reference resistor to generate voltage difference.”, “for low-level input sense amplification, reference resistors such as R_ref … may be implemented using any type of resistors available in a variety of technologies, examples of which include-but is not limited to-diffusion resistors, well resistors, silicide resistors, titanium nitride (TiN) resistors, and polycrystalline/polysilicon (poly) resistors [i.e., including programmable resistors]. Preferably, a resistance value of the reference resistor may be between the resistance values of an unblown fuse and blown fuse in order to generate voltage difference during read operation.” [i.e., an amplifier component blows/activates the e-fuse/fuse for programming the R_ref/reference resistor]). 
Alternatively, Jung also teaches the second selection component configured to select the resistor for a read operation (as indicated above, the second selection component has been interpreted as a combination of hardware and software) (see, e.g., paragraphs 32 and 54, “sense amplifier architecture 200 configured … for low-voltage sense amplification of e-fuse read operations, where the sense amplifier 200 includes an amplifier circuit 210 and a feedback circuit 270. The amplifier circuit 210 may detect a response of an e-fuse with a resistance of R_fuse 262 with respect to a reference 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang to incorporate the teachings of Jung to provide circuitry with a programmable e-fuse for read operations where input voltage values are derived based on a resistance of the e-fuse and a reference resistance/resistor (i.e., an e-fuse electrically coupled with a resistor) (see, e.g., Jung, paragraphs 28-29). Doing so would have allowed Breitwisch in view of Wang to improve efficiency while minimizing costs by allowing proper operation of circuitry even with variations in device characteristics and extremely low voltages, as suggested by Jung (see, e.g., Jung, paragraphs 7, 29 and 47). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Breitwisch in view of Wang and Jung as applied to claim 3, and further in view of Imondi et al. (U.S. Patent No 5,457,771, hereinafter “Imondi”).
Regarding claim 5, as discussed above, Breitwisch in view of Wang and Jung teaches the device of claim 3.
wherein the first selection component coupled with the fuse is … grounded.
In the same field, analogous art Wang teaches wherein the first selection component coupled with the fuse is … grounded (as indicated above, the first selection component has been interpreted as a combination of hardware and software) (see, e.g., pages 2 and 4, “A very low magnitude of the high resistance state (HRS) current … The low HRS current is achieved by large band gap dielectrics between electrodes. This fuse type switching thereby leads to a very high current voltage”, “one of the terminals of diffusive memristors connect to the ground” [i.e., the first hardware component coupled with the fuse is grounded]).
Alternatively, Jung also teaches wherein the first selection component coupled with the fuse is … grounded (see, e.g., paragraph 35, “an input voltage level Vin of the amplifier circuit 510 with respect to a ground … Vin- 502 may be determined due to respective currents through an e-fuse resistance (R_fuse) 562 of an e-fuse device” [i.e., the first hardware component of circuit 510 coupled with the e-fuse/fuse is grounded]).
Although Breitwisch in view of Wang and Jung substantially teaches the claimed invention, Breitwisch in view of Wang and Jung is not relied to teach wherein the first selection component … is virtually grounded.
In the same field, analogous art Imondi teaches wherein the first selection component … is virtually grounded (see, e.g., col. 2, lines 40-46, “the gate region of the read transistor of the EEPROM memory cell associated with said N-channel MOS 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang and Jung to incorporate the teachings of Imondi to provide an integrated circuit having a nonvolatile variable resistor for use in neuronic networks including neurons where gate regions of read transistors of EEPROM memory cells associated with N- and P-channel MOS transistors are connected to virtual ground of a selection transistor of the integrated circuit (i.e., a virtually grounded selection transistor) (see, e.g., Imondi, col. 1, lines 9-10 and 61-67 and col. 2, lines 40-46). Doing so would have allowed Breitwisch in view of Wang and Jung to advantageously use a variable resistor comprising MOS transistors, with N-channel as well as with P-channel that can be achieved with an EEPROM memory cell of the N-channel type in the integrated circuit, as suggested by Imondi (see, e.g., Imondi, col. 3, lines 1-5). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Breitwisch in view of Wang and Jung as applied to claim 1, and further in view of Leobandung (U.S. Patent No 10,217,512 B1, hereinafter “Leobandung”). Leobandung was filed on .
Regarding claim 13, as discussed above, Breitwisch in view of Wang and Jung teaches the device of claim 1.
Although Breitwisch in view of Wang and Jung substantially teaches the claimed invention, Breitwisch in view of Wang and Jung is not relied to teach wherein the resistor comprises a precision metal resistor.
In the same field, analogous art Leobandung teaches wherein the resistor comprises a precision metal resistor (see, e.g., col. 6, lines 16-19 and col. 8, lines 43-48, “The resistors, R1 through R5, can be fabricated using precision resistors, such as, for example, … back end-of-line (BEOL) metal, etc., as will be known to those skilled in the art.”, “The resistors R1 through R10 forming the resistor network in the exemplary unit cell circuit 500, like the resistors in the illustrative unit cell circuit 400 of FIG. 4, are preferably fabricated using precision resistors, such as, for example, … BEOL metal, etc. [i.e., a resistor R1 comprising a precision metal resistor]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang and Jung to incorporate the teachings of Leobandung to provide a network in a unit cell circuit comprising resistors fabricated using precision resistors, such as back end-of-line (BEOL) metal, (i.e., a precision metal resistor) (see, e.g., Leobandung, col. 8, lines 43-48). Doing so would have allowed Breitwisch in view of Wang and Jung to beneficially improve accuracy of weight updates since the resistance of resistors R6, R7, R8, R9 and R10 (i.e., precision metal resistors in the unit cell circuit) can be controlled to a .

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Breitwisch in view of Jung.
With respect to independent claim 14, Breitwisch discloses the invention as claimed including an apparatus for an artificial neural network (see, e.g., paragraphs 6, 8 and 22-23, “a neuromorphic system that includes a plurality of synapse blocks … Each neuromorphic circuit includes a field effect transistor … electrically connected to variable resistance material provides a programmable resistance”, “additional … apparatuses, and/or design structures be [are] included”, “Integrating complementary metal-oxide-semiconductor (CMOS) neuron circuit blocks with nano-scale synaptic devices can produce highly dense and fully connected artificial neural networks”, “FIG. 1 depicts an example of a system 10 with diode and resistor based neuromorphic circuits … Synaptic devices formed of equivalent diode and resistor circuits”)
a processor (see, e.g., paragraph 55, “The end product can be any product that includes integrated circuit chips, ranging from … low-end applications to advanced computer products having a display, a keyboard or other input device, and a central processor” [i.e., a processor]);
memory in electronic communication with the processor (see, e.g., paragraph 51, “The medium may be a non-volatile storage medium such as … a ; and
instructions stored in the memory and executable by the processor to cause the apparatus (see, e.g., paragraphs 49-50, “encoded on machine readable … storage media to include data and/or instructions that when executed or otherwise processed on a data processing system” [i.e., processor-executable instructions stored in storage media/memory], “program instructions that when processed”) to:
activate at least one transistor of a plurality of transistors to select an artificial neuron from an artificial neural network, each transistor coupled with a corresponding resistor .… of the artificial neuron (see, e.g., paragraph 25, “neuromorphic circuit 104 includes FET 130, … two independent resistors 128a and 128b connected to FETs 118 and 130. Thus, on line 114, there are two FETs 118 and 130, each with their own resistors 128a and 128b” [i.e., a plurality of FETs/transistors 118, 130, each electrically coupled with their own corresponding resistor 128a, 128b of artificial neuron/neuromorphic circuit 104]), based on an input signal (see, e.g., paragraphs 23-24 and 47 and claim 7, “system 10 with diode and resistor based neuromorphic circuits … neuron circuit blocks N1, N2, N3, and N4 are arranged in columns 12, and neuron circuit blocks N5, N6, N7, and N8 are arranged in rows 14. Synaptic devices formed of equivalent diode and resistor circuits make cross bar connections between the columns 12 and rows 14. For example, synaptic device 16 includes equivalent diode D1 and resistor R1 in series between neuron circuit blocks N1 and N8 … Resistors R1 and R2 are variable/programmable resistors … ;
activate at least a second transistor coupled with the corresponding resistor … of the artificial neuron … for programming the corresponding resistor, based on a second input signal (see, e.g., paragraphs 22, 24-25, 42 and 46-47 and claim 8, “using phase change material (PCM) … PCM can be used to program resistance values”, “Each of the neuromorphic circuits 102-108 includes a field effect transistor (FET) in a diode-configuration.”, “two independent resistors 128a and 128b connected to FETs 118 and 130. Thus, on line 114, there are two FETs 118 and 130, each with their own resistors 128a and 128b … distribution of an axon signal online 114, which can then be modulated by the resistors 128a and 128b and distributed as dendrite signals” [i.e., input axon signal on line 114 activates a second FET/transistor 130 that is electrically coupled with its own corresponding resistor 128b]), “The synapse block 614 can be implemented as depicted in FIGS. 2-5, where phase change material is used as programmable resistors”, “The island of variable resistance material provides .
Although Breitwisch substantially discloses the claimed invention, Breitwisch is not relied on for explicitly disclosing each transistor coupled with … a corresponding fuse;
activate … the corresponding fuse … to activate the corresponding fuse for programming the corresponding resistor, based on a second input signal; and
apply a voltage signal to the corresponding fuse based on activating the at least one transistor of the plurality and the second transistor coupled with the corresponding fuse.
In the same field, analogous art Jung teaches each transistor coupled with … a corresponding fuse (see, e.g., paragraphs 28-29 and 38, “circuit 10 may detect a response of the e-fuse, which may be referred to herein as an e-fuse device, a programmable memory device, a programmable e-fuse device, or a programmable device”, “values of Vin- 02 and Vin+ 04 are respectively derived based on a resistance of the e-fuse referred to herein as R_fuse”, “VOD of each device may be defined as a voltage level between a gate and a source of the device … VOD may also be referred to as … ‘effective voltage’, which is important as VOD directly affects an output drain D) of the transistor” [i.e., the transistor electrically coupled with a corresponding fuse/e-fuse]);
activate … the corresponding fuse … to activate the corresponding fuse for programming the corresponding resistor, based on a second input signal (see, e.g., paragraphs 28, 48 and 54, “circuit 10 may detect a response of the e-fuse, which may be referred to herein as an e-fuse device, … a programmable e-fuse device, or a programmable device … a small differential input signal having an input level at an input of Vin … where Vin- 02, Vin+04 are negative and positive inputs” [i.e., based on a second input signal], “a resistance value of the reference resistor may be between the resistance values of an unblown fuse and blown fuse in order to generate voltage difference” [i.e., activate the corresponding fuse/programmable e-fuse for programming the resistance value of the corresponding reference resistor]); and
apply a voltage signal to the corresponding fuse based on activating the at least one transistor of the plurality and the second transistor coupled with the corresponding fuse (see, e.g., paragraphs 32-33 and 38, “circuit 210 may detect a response of an e-fuse with a resistance of R_fuse 262 with respect to a reference resistance of R_ref 264”, “circuit 210 includes a Vin+ input 204 and an Vin - input 202, that are coupled to R_fuse 262 and R_ref 264, respectively”, “VOD of each device may be defined as a voltage level between a gate and a source of the device … VOD may also be referred to as … ‘effective voltage’, which is important as VOD directly affects an output drain terminal current (ID) of the transistor” [i.e., apply a voltage signal Vin input to the fuse based on activating the transistor electrically coupled with the e-fuse/fuse]).


Regarding claim 15, as discussed above, Breitwisch in view of Jung teaches the apparatus of claim 14.
Breitwisch further discloses disconnect the corresponding resistor from the artificial neuron based at least in part on applying the voltage signal (see, e.g., paragraphs 24 and 32, “signals flow from axons outputs to dendrite inputs between neurons in an artificial neural network. … configuration of neuromorphic circuit 102 allows FET 118 to function as a diode [i.e., that blocks/disconnects current flow in one direction], where an electrical connection between lines 114 and 110 is established in response to the Voltage at gate 120 exceeding a threshold value … resistor 128a.”, “variable resistance material 328 is electrically connected to line 314. However, … the 
Although Breitwisch substantially discloses the claimed invention, Breitwisch is not relied on for explicitly disclosing disconnect the corresponding resistor … based at least in part on applying the voltage signal to the corresponding fuse.
In the same field, analogous art Jung teaches disconnect the corresponding resistor … based at least in part on applying the voltage signal to the corresponding fuse (see, e.g., paragraphs 34 and 54, “an e-fuse resistance (R_fuse) 362 of an e-fuse device and a reference resistance (R_ref) 364” [i.e., the corresponding fuse/e-fuse 362 and the corresponding resistor R_ref 364], “reference resistors such as R_ref 364 … Preferably, a resistance value of the reference resistor may be between the resistance values of an unblown fuse and blown fuse in order to generate voltage difference during read operation” [i.e., disconnect the second resistor/R_ref 364 based on applying the voltage to blow the corresponding fuse/e-fuse 362]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch to incorporate the teachings of Jung to provide circuitry with a programmable e-fuse for read operations where input voltage values are derived based on a resistance of the e-fuse and a reference resistance/resistor (i.e., an e-fuse electrically coupled with a resistor) (see, e.g., Jung, paragraphs 28-29). Doing so would have allowed Breitwisch to improve efficiency while minimizing costs by allowing proper operation of circuitry even with variations in device characteristics and extremely low voltages, as suggested by Jung (see, e.g., Jung, paragraphs 7, 29 and 47). This is an example of “use of known 

Regarding claim 16, as discussed above, Breitwisch in view of Jung teaches the apparatus of claim 15.
Breitwisch further discloses wherein programming the corresponding resistor comprises disconnecting the corresponding resistor from the artificial neuron (see, e.g., paragraphs 22, 24-25, 32, 42 and 46 and claim 8, “using phase change material (PCM) … PCM can be used to program resistance values” [i.e., programming the resistor], “signals flow from axons outputs to dendrite inputs between neurons in an artificial neural network. …Each of the neuromorphic circuits 102-108 includes a field effect transistor (FET) in a diode-configuration. … configuration of neuromorphic circuit 102 allows FET 118 to function as a diode [i.e., that blocks/disconnects current flow in one direction], where an electrical connection between lines 114 and 110 is established in response to the Voltage at gate 120 exceeding a threshold value … resistor 128a.”, “variable resistance material 328 is electrically connected to line 314. However, … the gate 320 of FET 318 does not connect to junction 326” [i.e., controller/gate 320 to disconnect the corresponding resistor 128a from the neuron], “The synapse block 614 can be implemented as depicted in FIGS. 2-5, where phase change material is used as programmable resistors”, “The island of variable resistance material provides a programmable resistance value.”, “a field effect transistor in a diode configuration electrically connected to variable resistance material, the variable resistance material .

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Breitwisch in view of Jung as applied to claim 14, and further in view of Wang.
Regarding claim 17, as discussed above, Breitwisch in view of Jung teaches the apparatus of claim 14.
Breitwisch further discloses couple the resistor and an input line with an output line based at least in part on the input signal (see, e.g., paragraph 25, “circuit 104 includes FET 130, where source 136 of FET 130 is electrically connected to line 112 at junction 137. At junction 138, gate 132 of FET 130 is electrically connected to variable resistance material 128 and to line 114 … junction 138 appears as resistor 128b, resulting in a voltage drop between line 114 and line 112 when an electrical connection is established … neuromorphic circuits 102 and 104 also supports distribution of an axon signal online 114, which can then be modulated by the resistors 128a and 128b and distributed as dendrite signals on lines 110 and 112” [i.e., based on an input voltage signal from source 136, electrically connect/couple the resistor 128b and the input line 110 with the output line 114]); and
read a value of the resistor … of the artificial neuron based at least in part on coupling the resistor and the input line with the output line (see, e.g., paragraphs 24-25 and 46, “signals flow from axons outputs to dendrite inputs between neurons in an artificial neural network.”, “circuit 104 includes FET 130, where source 136 of FET 130 is electrically connected to line 112 at junction 137. At junction 138, 
 Although Breitwisch in view of Jung substantially teaches the claimed invention, Breitwisch in view of Jung is not relied to teach read a value of the resistor configured to indicate a synaptic weight of the artificial neuron based at least in part on coupling the resistor and the input line with the output line.
In the same field, analogous art Wang teaches read a value of the resistor configured to indicate a synaptic weight of the artificial neuron based at least in part on coupling the resistor and the input line with the output line (as indicated above, “the resistor configured to indicate a synaptic weight” has been interpreted as any resistor that can be used “to indicate a synaptic weight”, including the previously introduced “corresponding resistor”) (see, e.g., FIG. 4, depicting an input line “The input (10)” for “a fully memristive neural network consisting of a 2×2 synapses array made of … drift memristors … with two diffusive memristor neurons” where “Each synaptic drift memristor is in series with a transistor (not shown) which enables precise reading of its 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Jung to incorporate the teachings of Wang to provide diffusive memristors that can be used as threshold switches (i.e., a selection component) featuring spontaneous rupture of conduction channels at small electrical bias (i.e., a fuse) in a fully memristive neural network consisting of artificial synapses and neurons (i.e., an artificial neural network comprising artificial neurons) (See, e.g., Wang, page 1, Abstract). Doing so would have allowed Breitwisch in view of Jung to use Wang’s diffusive memristors and fully memristive neural network for unsupervised learning and to enable large crossbar arrays for high density non-volatile memories, as suggested by Wang (See, e.g., Wang, page 1, Abstract). 

Regarding claim 18, as discussed above, Breitwisch in view of Jung teaches the apparatus of claim 14.
wherein the artificial neuron comprises the resistor … , the at least one transistor of a plurality of transistors, and the second transistor (see, e.g., paragraphs 24-25, “signals flow from axons outputs to dendrite inputs between neurons in an artificial neural network.” [i.e., artificial neurons], “neuromorphic circuit 104 includes FET 130, … two independent resistors 128a and 128b connected to FETs 118 and 130. Thus, on line 114, there are two FETs 118 and 130, each with their own resistors 128a and 128b” [i.e., comprises the resistor 128b and at least one FET/118 of a plurality of FETs/transistors 118, 130 of artificial neuron/neuromorphic circuit 104]).
Although Breitwisch substantially discloses the claimed invention, Breitwisch is not relied on for explicitly disclosing wherein the artificial neuron comprises … a fuse coupled with the resistor.
In the same field, analogous art Jung teaches s wherein the artificial neuron comprises … a fuse coupled with the resistor (see, e.g., paragraphs 28-29, 34 and 54, “circuit 10 may detect a response of the e-fuse, which may be referred to herein as an e-fuse device, a programmable memory device, a programmable e-fuse device, or a programmable device”, “values of Vin- 02 and Vin+ 04 are respectively derived based on a resistance of the e-fuse referred to herein as R_fuse, and a reference resistance referred herein as R_ref.”, “employ current loading on the e-fuse resistance and the reference resistor”, “reference resistors such as R_ref … may be implemented using any type of resistors” [i.e., a fuse/e-fuse coupled with the resistor/R_ref]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Wang to 
Although Breitwisch in view of Jung substantially teaches the claimed invention, Breitwisch in view of Jung is not relied to teach wherein the artificial neuron comprises the resistor configured to indicate a synaptic weight.
In the same field, analogous art Wang teaches wherein the artificial neuron comprises the resistor configured to indicate a synaptic weight (as indicated above, “the resistor configured to indicate a synaptic weight” has been interpreted as any resistor that can be used “to indicate a synaptic weight”, including the previously introduced “corresponding resistor”) (see, e.g., FIG. 4, showing “a fully memristive neural network consisting of a 2×2 synapses array made of … drift memristors … with two diffusive memristor neurons” [i.e., an artificial neuron] where “Each synaptic drift memristor is in series with a transistor (not shown) which enables precise reading of its synaptic weight” and pages 1 and 3-4, “Memristor, a two-terminal device … has shown its potential in replicating both synaptic and neural behavior [3, 4], by mapping 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Jung to incorporate the teachings of Wang to provide diffusive memristors that can be used as threshold switches (i.e., a selection component) featuring spontaneous rupture of conduction channels at small electrical bias (i.e., a fuse) in a fully memristive neural network consisting of artificial synapses and neurons (i.e., an artificial neural network comprising artificial neurons) (See, e.g., Wang, page 1, Abstract). Doing so would have allowed Breitwisch in view of Jung to use Wang’s diffusive memristors and fully memristive neural network for unsupervised learning and to enable large crossbar arrays for high density non-volatile memories, as suggested by Wang (See, e.g., Wang, page 1, Abstract). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Breitwisch in view of Jung as applied to claim 14, and further in view of Leobandung.
Regarding claim 19, as discussed above, Breitwisch in view of Jung teaches the apparatus of claim 14.
Although Breitwisch in view of Jung substantially teaches the claimed invention, Breitwisch in view of Jung is not relied to teach wherein the resistor comprises a precision metal resistor.
In the same field, analogous art Leobandung teaches wherein the resistor comprises a precision metal resistor (as indicated above, “the resistor” has been 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breitwisch in view of Jung to incorporate the teachings of Leobandung to provide a network in a unit cell circuit comprising resistors fabricated using precision resistors, such as back end-of-line (BEOL) metal, (i.e., a precision metal resistor) (see, e.g., Leobandung, col. 8, lines 43-48). Doing so would have allowed Breitwisch in view of Jung to beneficially improve accuracy of weight updates since the resistance of resistors R6, R7, R8, R9 and R10 (i.e., precision metal resistors in the unit cell circuit) can be controlled to a closer tolerance than the resistance of floating gate transistors, as suggested by Leobandung (see, e.g., Leobandung, col. 8, lines 48-53). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, is considered pertinent to applicant's disclosure.
For example, Friedman et al. (U.S. Patent Application Pub. No. 2016/0224887 A1, hereinafter “Friedman”) discloses “neural systems comprising neuromorphic networks” and “neuromorphic integrated circuits … using complementary metal-oxide-semiconductor (CMOS) electronic neurons interacting with each other through nanoscale memory synapses such as Phase Change Memory (PCM) circuits” (i.e., an artificial neural network with artificial/electronic neurons) where “synaptic weight updates and communication in the neuromorphic network” occur (see, e.g., paragraphs 32, 47 and 100).
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125